FAIRFAX News Release Stock Symbol:FFH (TSX and NYSE) TORONTO, October 16, 2009 FAIRFAX CONFIRMS SCHEDULED EXPIRY TIME OF TENDER OFFER FOR ODYSSEY RE SHARES (Note: All dollar amounts in this release are expressed in U.S. dollars.) Fairfax Financial Holdings Limited (TSX and NYSE: FFH) confirms that the scheduled expiry time for its previously announced $65 per share cash tender offer for all of the outstanding shares of common stock of Odyssey Re Holdings Corp. (NYSE: ORH) that it does not currently own, subject to the terms of that offer, remains 12:00 midnight, New York City time, on October 21, 2009 in light of today’s decision by the Superior Court of Connecticut denying an application to temporarily restrain and enjoin that offer. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. Important Information This announcement is for informational purposes only and does not constitute an offer to purchase or a solicitation of an offer to sell Odyssey Re common stock.
